THE THIRTEENTH COURT OF APPEALS

                                        13-20-00077-CV


       IN THE MATTER OF THE MARRIAGE OF EPHRAIM KARSAGI AND
 ALYSSA LYN KARSAGI AND IN THE INTEREST OF E.B.K. AND A.Y.K., CHILDREN


                                    On Appeal from the
                    County Court at Law No. 1 of Brazos County, Texas
                      Trial Court Cause No. 18-000827-CVD-CCL1


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

March 24, 2022